Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16953228 on 11/19/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 8, 15, the phrase “the second quality” is unclear because there is no first quality. For the furthering of prosecution it will be taken to mean any quality.
Claim 1, 8, 15 recites the limitation " the second quality" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore regarding claims 2, 9, 16, the phrase “a second quality” is unclear because claim 1, 8, 15, respectively include “the second quality”. Correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (U.S. Patent App Pub 20120297081).

	Regarding claim 1,
	Karlsson teaches a method comprising, by a computing system: transcoding a first portion of a media file into a first transcoded media segment; providing the first transcoded media segment to a client computing device; (See paragraphs 32-34, Karlsson teaches a first quality of the stream being sent from the content server to the client)
in response to determining that a second portion of the media file is to be transcoded to a media segment, transcoding the second portion of the media file to the (See paragraphs 32-34, Karlsson teaches a second quality of stream being transcoded for deliver)
providing the second transcoded media segment to the client computing device; (See paragraphs 32-34, Karlsson teaches a second lower quality stream being provided to the client)
determining, at the transcoding server computer, a buffering threshold, wherein the buffering threshold corresponds at least in part to a buffer capacity of the client computing device; (See paragraphs 34, 58, Karlsson teaches a buffer threshold based on capacity of the client buffer)
receiving, from the client computing device, first playback data identifying a first playback timestamp; (See paragraphs 33-34, 58, claims 1, 4 Karlsson teaches receiving feedback from the client about the buffering and playback timestamp )
determining that a first difference between a transcoded amount of the media file sent to the client computing device and the first playback timestamp exceeds the buffering threshold; (See paragraphs 33-34, claims 1, 4 Karlsson teaches determing a buffer threshold is exceeded and downgrading the stream)
receiving, from the client computing device, second playback data identifying a second playback timestamp; and (See paragraphs 33-34, 58, claims 1, 4 Karlsson teaches receiving feedback from the client about the buffering and playback timestamp )
in response to determining that a second difference between the transcoded amount of the media file sent to the client computing device and the second playback timestamp does not exceed the buffering threshold, transcoding a third portion of the (See paragraphs 21, 22 58, Karlsson teaches a buffer at a client not exc3eeded a threshold, requesting a higher quality segment and sending this to the client)

	Regarding claim 2,
Karlsson teaches the method of Claim 1, wherein the first transcoded media segment comprises a first quality, and wherein the second transcoded media segment comprises a second quality. (See paragraphs 33-34, Karlsson teaches two qualities of segments)

	Regarding claim 3,
Karlsson teaches the method of Claim 1, further comprising providing the third transcoded media segment to the client computing device. (See paragraphs 21, 22 58, Karlsson teaches a buffer at a client not exceeded a threshold, requesting a higher quality and receiving a high quality third segment)

	Regarding claim 4,
Karlsson teaches the method of Claim 3, further comprising: in response to determining that the second difference between the transcoded amount of the media file sent to the client computing device and the second playback timestamp exceeds the buffering threshold, forgoing transcoding the third portion of the media file into the third transcoded media segment for a period of time. (See paragraphs 33, 56, Karlsson teaches maintaining a level of quality for a period of time based on the threshold buffering levels)

	Regarding claim 6,
Karlsson teaches the method of Claim 1, wherein the buffering threshold comprises a numerical value, a device-specific value, or an application-specific value. (See paragraphs 32, 52, Karlsson teaches the buffer has a value threshold)

	Regarding claim 7,
Karlsson teaches the method of Claim 1, wherein determining, at the transcoding server computer, the buffering threshold comprises adjusting a value of the buffering threshold value to generate one or more bursts of high speed downloads by the client computing device. (See paragraphs 33, 58-59, Karlsson ta high speed burst of higher quality segments based on the buffering threshold)

Claims 8-11, 13-14 list all the same elements of claims 1-4, 6-7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-4, 6-7 applies equally as well to claims 8-11, 13-14.  Furthermore with regards to the limitation of 8. A computer system, comprising: one or more non-transitory computer-readable storage media including instructions; and one or more processors coupled to the storage media, the one or more processors configured to execute the instructions to: (See paragraphs 60, 61, Karlsson)

(See paragraphs 60, 61, Karlsson)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (U.S. Patent App Pub 20120297081) in view of  Outlaw (U.S. Patent App Pub 20130212222).

Regarding claim 5,

Karlsson does not explicitly teach but Outlaw teaches further comprising estimating the buffer capacity of the client computing device based at least in part on the first playback timestamp or the second playback timestamp. (See paragraphs 50, 66, claims 8, 14, 20, Outlaw teaches estimating buffer capacity of client based on playback time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Outlaw with Karlsson because both deal with streaming media. The advantage of incorporating the above limitation(s) of Outlaw into Karlsson is that Outlaw teaches virtual current duration of the streaming content can be determined and managed on the client side without the need to continually ping the server for duration updates, so that the duration is managed locally at the client side, undesirable channel traffic to the server and demand on server processing resources can be reduced or avoided, hence overall system efficiency can be improved. By facilitating the control of the received stream based on the determined virtual current duration, the user or application can be enabled to navigate forwardly and backwardly in time within the playing stream or to snap or seek to a particular point in the stream, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Outlaw)

Claims 12 list all the same elements of claims 5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 5applies equally as well to claims 12.  

Claims 19 list all the same elements of claims 5, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 5applies equally as well to claims 19.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of United States Patent 10334287.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of United States Patent 10848794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. (In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Krishnan (U.S. Patent App Pub 20150109403) teaches a method involves receiving multiple video streams from multiple videoconferencing clients. Video is streamed at a first quality level for the multiple video streams to a first videoconferencing client of the multiple video conferencing clients. At a first point in time while streaming the video, a first video stream of the multiple video streams is identified that is recorded at a higher quality level than the first quality level. The first video stream is recorded at the higher quality level from the first point in time.
2. Reisner (U.S. Patent App Pub 20140344852) teaches a method involves receiving an original content stream (302) e.g. HTTP live stream, generated from an input video source e.g. video router. The information associated with an advertisement is identified for insertion into original content stream at predetermined point in time. An ending point in time is calculated based on predetermined time and length. An ending segment (310) associated with ending point in time is identified. The advertisement is inserted into original content stream at predetermined point in time to produce updated content stream for delivery to client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444